DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to priority of PRO 63/051,867 on 7/14/2020 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 7/28/2021, 10/26/2021 and 11/5/2021. Each has been annotated and considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “planning module” and “object detector” in claim 15 and “scene parser module” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, 11-15 and 17-21 of copending application No. 17375798. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the instant application are encompassed by the scope of the claims in the copending application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10-12 and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagarajan et al (US 20190248003 hereinafter Nagarajan). 

Regarding claim 1, Nagarajan teaches a method, comprising:
determining a set of keypoint and object component identifier pairs for each of a plurality of objects in a scene; 
determining a set of candidate grasp locations, using the sets of keypoint and object component identifier pairs; 
determining a set of candidate grasp proposals for the set of candidate grasp locations (See at least: Fig. 1; [0046] via “The generated sensor data from a 3D laser scanner may be utilized to generate a 3D point cloud, where each of the 3D points of the 3D point cloud defines a 3D coordinate of a surface of a corresponding object. A 3D laser scanner may be, for example, a time-of-flight 3D laser scanner or a triangulation based 3D laser scanner and may include a position sensitive detector (PSD) or other optical position sensor.; The training instance 165A1 further includes training instance output that includes a plurality of grasp regions with corresponding semantic indications 165A1B1, 165A1B2, 165A1B3, and 165A1B4. In particular, 165A1B1 illustrates a bounding area that encompasses a plurality of pixels of the image 165A1A and that has a semantic indication corresponding to “top pinch” (i.e., indicating a “top” grasping direction and a “pinch” grasp type). In other words, 165A1B1 indicates an area of the coffee mug, for interacting with the coffee mug for grasping the coffee mug, and indicates a grasping direction and grasping type for the grasping. Further, 165A1B2, 165A1B3, and 165A1B4 each illustrate a corresponding bounding area that encompasses a corresponding plurality of pixels of the image 165A1A and that has a semantic indication corresponding to “side” (i.e., indicating a “side” grasping direction). In other words, 165A1B2, 165A1B3, and 165A1B4 each indicate an area of the coffee pot, for interacting with the coffee pot for grasping the coffee pot, and indicates a grasping direction for the grasping.”; Fig. 2A); 
scoring the candidate grasp proposals of the set; 
selecting a final grasp proposal based on a respective score (See at least: [0096] via “For example, the output can indicate probabilities for each of one or more values of a grasp strategy, and the grasp strategy selected based on those value(s) having probabilities that satisfy threshold(s). For instance, the output can include a probability for each of a plurality of grasp directions, and the grasp direction with the highest probability selected.”); and 
executing the final grasp proposal (See at least: Fig. 8; [0109] via “At block 858, the system controls an end effector of the robot to cause the end effector to interact with the object in accordance with the particular grasp strategy in attempting a grasp of the object.”).

Regarding claim 2, Nagarajan teaches wherein the sets of keypoint and object component identifier pairs are determined by a neural network trained to output keypoints and the associated object component identifiers of an object (See at least: Fig. 1; [0039] via “FIG. 1 illustrates an example environment in which an object can be grasped by an end effector of a robot (e.g., robot 180, robot 190, and/or other robots). The object can be grasped in accordance with a grasp strategy that is selected by a grasp system 110 using one or more trained machine learning models 160.”).

Regarding claim 4, Nagarajan teaches wherein each keypoint is invariant to an object pose of the object (Refer at least to claim 1 for reasoning and rationale. Note: The shape of the object will be the same regardless of its pose, so the imaging system will detect the same keypoint regardless of the pose.). 

Regarding claim 5, Nagarajan teaches wherein the object component identifier represents a face of the object (See at least: Figs. 2A-2B).

Regarding claim 6, Nagarajan teaches wherein the sets of keypoint and object component identifier pairs comprise keypoints paired with different object component identifiers (Refer at least to claim 1 for reasoning and rationale.).

Regarding claim 7, Nagarajan teaches wherein the final grasp proposal is added to a set of final grasp proposals; wherein executing the final grasp proposal comprises retrieving a next grasp proposal from the set of final grasp proposals (Refer at least to claim 2 for reasoning and rationale. Note: Trained machine learning models are used to determine a grasp).

Regarding claim 8, Nagarajan teaches wherein new final grasp proposals are generated continuously, in parallel with executing the final grasp proposal (See at least: Fig. 1; [0054] via “The trained machine learning models 160 can each be trained by a corresponding one of training engine(s) 140, based on corresponding training data 165 that is tailored to the trained machine learning model.”; [0066] via “The training instances of FIGS. 2A and 2B can be generated, for example, in a supervised manner based on user interface input from human(s).” Note: Since multiple robots are disclosed, it is disclosed via Nagarajan that while one robot is being used to create training data, another one could be actively using the trained model to grasp an object.).

Regarding claim 10, Nagarajan teaches after final grasp proposal execution, using the sets of keypoint and object component identifier pairs to determine additional final grasp proposals (Refer at least to claim 2 for reasoning and rationale. Note: Trained machine learning models are used to determine a grasp, so data from a grasp attempt can be added to the trained machine learning model for machine learning and future use).

Regarding claim 11, Nagarajan teaches identifying areas in the inference scene affected by executing the final grasp proposal; and 
generating new keypoint and object component identifier pairs for only the identified areas (Refer at least to claim 2 for reasoning and rationale. Note: Training the machine model discloses generating new keypoint and object component identifier pairs for final grasp proposals. ).

Regarding claim 12, Nagarajan teaches identifying areas in the inference scene affected by executing the final grasp proposal; 
selecting a new set of candidate grasp locations based on the keypoints and object component identifier pairs for unaffected areas; and
determining a new final grasp proposal for the new set of candidate grasp locations (Refer at least to claim 2 for reasoning and rationale. Note: Training the machine model discloses generating new keypoint and object component identifier pairs for final grasp proposals. Unaffected areas are interpreted as new objects or near areas of current objects).

Regarding claim 14, Nagarajan teaches wherein the sets of keypoint and object component identifier pairs are identified using an image, and wherein scoring a candidate grasp proposal comprises: 
determining an image segment using a predetermined projection of the candidate grasp location in the image; 
identifying an attribute of the image segment; and 
generating the score based on the attribute (Refer at least to claim 1 for reasoning and rationale).

Regarding claim 15, Nagarajan teaches a system, comprising: 
imaging system, configured to capture images of an inference scene; 
an object detector, configured to determine a set of keypoint and object component identifier pairs for a plurality of objects in the inference scene; 
a planning module, configured to determine a final grasp based at least in part on keypoints and the associated object component identifiers; and 
a robotic system, configured to execute the final grasp (Refer at least to claim 1 for reasoning and rationale.).Regarding claim 16, Nagarajan teaches wherein determining a final grasp proposal comprises: 
determining a set of candidate grasp locations based on keypoints paired with a shared object component identifier and associated with a shared object instance; 
determining a set of candidate grasp proposals for each candidate grasp location; 
determining a grasp score for each candidate grasp proposal of the set; and 
selecting the final grasp based on the grasp scores (Refer at least to claim 1 for reasoning and rationale.).

Regarding claim 17, Nagarajan teaches wherein the grasp score for a candidate grasp proposal of the set of candidate grasp proposals is a success likelihood of grasping an object using the candidate grasp proposal at a candidate grasp location (See at least: [0096] via “For example, the output can indicate probabilities for each of one or more values of a grasp strategy, and the grasp strategy selected based on those value(s) having probabilities that satisfy threshold(s). For instance, the output can include a probability for each of a plurality of grasp directions, and the grasp direction with the highest probability selected.”) 

Regarding claim 18, Nagarajan teaches wherein the grasp score is determined based on an angle of approach of the candidate grasp proposal (Refer at least to claim 1 for reasoning and rationale. Note: If there is no approach angle, there is not candidate grasp proposal. In other words, only feasible approach angles will generate feasible grasps.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of Sun et al. (US 10906188 hereinafter Sun). 

Regarding claim 3, Nagarajan fails to teach wherein each candidate grasp location is associated with an occlusion score, wherein each candidate grasp proposal is scored at least partially based on the occlusion score.
	However, Sun teaches wherein each candidate grasp location is associated with an occlusion score, wherein each candidate grasp proposal is scored at least partially based on the occlusion score (See at least: Col. 6 42-48 via “For example, for each item a score may be computed to estimate the probability of grasp success, and in some embodiments the score is determined at least in part by the degree of overlap/occlusion by other items. Less occluded items may be more likely to be selected, for example, other considerations being equal.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nagarajan in view of Sun to teach wherein each candidate grasp location is associated with an occlusion score, wherein each candidate grasp proposal is scored at least partially based on the occlusion score so that any uncertainty of grasping an object due to it being occluded is considered in choosing the best grasp proposal for picking up an object. 

Claims 9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of Huang et al. (US 20200331709 hereinafter Huang). 

Regarding claim 9, Nagarajan fails to teach wherein the set of final grasp proposals is stored as a queue.
	However, Huang teaches wherein the set of final grasp proposals is stored as a queue (See at least: [0046] via “This information can be interpreted, for example, by the positional controller 208, to determine and adjust or optimize a grasp sequence with respect to the motion of the robot and/or operation of the gripper. The performance of this functions can be quantified or indexed to infer a discrete status index of the relative configuration of the robot, the gripper or tool attached to the robot, the work stage, and the object.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nagarajan in view of Huang to teach wherein the set of final grasp proposals is stored as a queue so that the steps for a robot arm can be programmed and controlled to grasp an object(s). 

Regarding claim 19, Nagarajan fails to teach wherein the planning module is further configured to add the final grasp to a queue; and wherein the grasping module is further configured to retrieve a next final grasp from the queue after completion of a current final grasp.
	However, Huang teaches wherein the planning module is further configured to add the final grasp to a queue and wherein the grasping module is further configured to retrieve a next final grasp from the queue after completion of a current final grasp (See at least: [0046] via “This information can be interpreted, for example, by the positional controller 208, to determine and adjust or optimize a grasp sequence with respect to the motion of the robot and/or operation of the gripper. The performance of this functions can be quantified or indexed to infer a discrete status index of the relative configuration of the robot, the gripper or tool attached to the robot, the work stage, and the object.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nagarajan in view of Huang to teach wherein the planning module is further configured to add the final grasp to a queue and wherein the grasping module is further configured to retrieve a next final grasp from the queue after completion of a current final grasp so that the steps for a robot arm can be programmed and controlled to grasp an object(s). 
Regarding claim 20, modified Nagarajan teaches wherein the planning module is further configured to continuously generate final grasps and add the generated final grasps to the queue; wherein the grasping module is further configured to continuously execute grasps retrieved from the queue (Refer at least to claims 1 and 19 for reasoning and rationale.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of Chavez et al. (US 20200316782 hereinafter Chavez). 

Regarding claim 13, Nagarajan fails to teach wherein determining the set of candidate grasp locations comprises, for each object of the plurality: calculating a mean keypoint from the respective set of keypoints paired with the same object component identifier.
	However, Chavez teaches a mean keypoint from a respective set of keypoints (See at least: [0033] via “In some embodiments, a 5-sigma fits a Gaussian distribution to the points and identifies points that are 5-sigma (standard deviation) away from the mean, and marks the identified points as outliers. In some embodiments, a subsampling method is used on the point cloud and refit to a mean. The points are then used to find points that are a certain distance away from the mean.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nagarajan in view of Chavez to teach wherein determining the set of candidate grasp locations comprises, for each object of the plurality: calculating a mean keypoint from the respective set of keypoints paired with the same object component identifier so that a mean keypoint can be used to account for outlier points in order to calculate a more accurate grip.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of Davidson et al. (US 20200094405 hereinafter Davidson). 

Regarding claim 21, Nagarajan fails to teach wherein the scene parser module is configured to store the inference scene and only determines new keypoint and object component identifier pairs of a next measurement of the inference scene for areas that are different from the inference scene.
	However, Davidson teaches wherein a module is configured to store the inference scene and only determines new identifiers of a next measurement of the inference scene for areas that are different from the inference scene (See at least: [0042] via “In some implementations, if it is determined that the grasp outcome prediction 247 does not satisfy one or more criteria (e.g., a probability threshold), then a new candidate grasp pose can be selected and a new grasp outcome prediction determined based on the new candidate grasp pose (and optionally based on new image(s) and/or vision sensor pose(s)).”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nagarajan in view of Davidson to teach wherein the scene parser module is configured to store the inference scene and only determines new keypoint and object component identifier pairs of a next measurement of the inference scene for areas that are different from the inference scene so that only new grasps can be attempted to train the machine model without making the robot do redundant steps. 

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive. 
The Applicant contends that: 
“The Applicant respectfully asserts that these are not structural placeholders. Additionally, assuming arguendo that these were interpreted to recite generic placeholders, the Applicant submits that the claim(s) recite sufficient limitations to render any interpretation under §112(f) inappropriate. The Applicant respectfully requests that the Patent Office reconsider the claim interpretation(s) under §112(f). The Applicant notes that a term is not generic if it has inherent meaning as a specific term of art. Assuming arguendo that the Patent Office interpretation(s) remain, the Applicant traverses any interpretation(s) under §112(f).”

The Examiner respectfully disagrees. First of all, the Examiner notes that this is not a rejection but only a statement disclosing claim interpretation. Furthermore, the interpretation is needed in order to verify that these limitations have enough structure. Since modules can be hardware or software, it is necessary to refer back to the specification in order to determine the structure of the planning module and scene parser module (i.e. [0029]). Similarly, the object detector can take on many forms e.g. camera or proximity sensor. So the specification needs to be referred to determine the structure (i.e. [0050]) which discloses that this object detector can not only be hardware but also software. 

The Applicant further contends that: 
“Nagarajan fails to teach or suggest any element which could be construed as the claimed “keypoint and object component identifier pairs.” Further, the Patent Office has failed to point to any evidence of is limitation within the Office Action (and the term “keypoint” does not appear anywhere in Nagarajan). Addressing the ‘3D points’ (or ‘3D data points’) disclosed in Nagarajan for the sake of completeness: Nagarajan discloses ‘3D points’ (Para. [0014]) which correspond ‘to the pixel(s) encapsulated by the selected grasp region’ (Para. [0004]). Nowhere does Nagarajan set forth a pairwise relationship between these 3D points and anything which could be construed as an object component identifier. The ‘3D points’ therefore cannot be construed to anticipate the claimed “keypoint and object component identifier pair” (e.g., even assuming arguendo that the ‘3D points’ could anticipate the claimed “set of candidate grasp locations” as outlined on pg. 9 of the present Office Action in the rejection of Claim 1).”

The Examiner respectfully disagrees. First of all, a keypoint is and can be interpreted as a point of interest in an image. Furthermore, the claims disclose a set of keypoint and object component identifier pairs; in other words, there are a plurality of pairs of identifiers in a set. Nagarajan uses the 3D laser to detect a plurality of points on an object. Nagarajan further discloses semantic indications for different parts of the object. Thus, any of the 3D points that correspond to a section with the semantic identifier can be considered a set of keypoint and object identifier pairs (i.e. any of the points and corresponding semantic identifier can be considered a pair). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666